Citation Nr: 1228993	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  96-42 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Daniel G.  Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1996 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for pulmonary fibrosis.  

In April 1998, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

In August 1998, the Board determined that new and material evidence had been received to reopen the previously denied claim, and remanded the underlying service connection claim for additional development.  

Following the requested development, in July 1999, the Board denied service connection for pulmonary fibrosis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In an Order dated in March 2001, the Court vacated the July 1999 Board decision, and remanded the case to the Board for readjudication in light of the Veterans Claims Assistance Act of 2000 (VCAA).  In a March 2002 decision, the Board again denied the claim, and the Veteran appealed that decision to the Court.  

By a February 2003 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's March 2002 decision and remanded the matter for readjudication consistent with the joint motion.  

In October 2003 and May 2004, the Board remanded this case for additional development.  Thereafter, by a January 2005 decision, the Board denied service connection for pulmonary fibrosis.  The Veteran appealed that decision to the Court.  

By an August 2007 memorandum decision, the Court vacated the Board's January 2005 decision, and remanded the case for further proceedings consistent with that memorandum decision.  In May 2008, the Board remanded the case to the RO for additional evidentiary and procedural development, including to obtain pertinent private and VA medical records for the period after 2004, provide the Veteran with a VA examination and obtain a nexus opinion addressing the disability at issue, and provide him with VCAA notice that also addressed how VA assigned disability ratings and effective dates for compensation awards, consistent with the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 43 (2006).  Following these developments, the denial of service connection for pulmonary fibrosis was confirmed in a December 2009 rating decision/supplemental statement of the case.  

In April 2010, the Board found that the RO had substantially complied with the remand instructions of May 2008 and the claim was adequately developed for appellate review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board denied the Veteran's appeal for service connection for pulmonary fibrosis.  The Veteran again appealed to the Court.  He died during the course of that appeal and the Court substituted his wife as surviving spouse.  See Breedlove v. Shinseki, 24 Vet. App. 7 (2010).  See also Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

In a memorandum decision dated in August 2011, the Court rejected several challenges to the April 2010 Board decision.  The Court agreed with the Board that the November 2009 VA medical opinion provided an adequate explanation of the examiner's conclusion.  The Court also found that the May 2008 Board remand instructions had been substantially complied with.  The Court also found that the Board's statement of its reasons and bases was adequate.   However, the Court rejected the Board's analysis of the credibility of the Veteran's statements.  Citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed.Cir. 2006), the Court quoted, "[T]he Board cannot determine that lay evidence lacks credibility because it is unaccompanied by contemporaneous medical evidence."  Id. at 1337.  The Court held that the Board, in finding the Veteran's statements as to continuing symptoms after service were not credible because there was no objective medical evidence showing treatment or diagnosis for two decades, violated the holding of the Federal Circuit in Buchanan.  Thus, the Court set aside the April 2010 Board decision and remanded "for readjudication the matter of the credibility of [the Veteran's] lay statements."  

In a footnote to the Court's August 2011 decision, it noted that "idiopathic" means "of unknown cause or spontaneous origin."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 925 (31ST ed.  2007) [hereinafter DORLAND'S].  "Idiopathic pulmonary fibrosis" means "chronic inflammation and progressive fibrosis of the pulmonary alveolar walls, with steady progressive dypnea, resulting finally in death from oxygen lack or right heart failure.  Sometimes it is a component of bronchiolitis obliterans with organizing pneumonia."  DORLAND'S at 712.  

In May 2012, the agency of original jurisdiction (AOJ) notified the appellant, the Veteran's surviving spouse, that non-service-connected funeral costs and death pension benefits had been granted.  She was also informed that accrued benefits and service-connected death benefits (dependency and indemnity compensation) were denied.  A notice of disagreement with this decision is not of record, so those issues are not before the Board at this time.  The exception would be the claim for accrued benefits based on service connection for pulmonary fibrosis, which remains in appellate status.  No other accrued benefits claims are before the Board at this time.   


FINDINGS OF FACT

1.  The Veteran's idiopathic pulmonary fibrosis was not present during his active service.  

2.  The Veteran's idiopathic pulmonary fibrosis had its onset many years after he finished his active service.  

3.  The Veteran's idiopathic pulmonary fibrosis was not etiologically related to disease or injury during his active service.  


CONCLUSION OF LAW

Pulmonary fibrosis was not incurred in or aggravated by active service, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis of the claim has been undertaken with that obligation in mind.  However, decisions of the Board are derived from an application of the facts of a particular case to the law and regulations.  There has been no change in the law or regulations and no significant change in the facts.  We will endeavor to more fully explain the reasons and bases for the decision and to address the specific issues raised in the memorandum decision of the Court.  

The Board has reviewed all of the evidence in the claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  It must not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claim.   

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

A notice that fully complied with the requirements of the VCAA was sent to the Veteran in June 2008.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in December 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board notes that the Veteran was and the appellant is represented by a skilled private attorney who regularly practices Veterans Law and who is well aware of the evidence needed to substantiate the claim.  The case was previously remanded to the Board so the Veteran could be sent appropriate notice.  That was done.  It is not contended that further notice or delay is needed.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran had VA examinations and medical opinions were obtained.  The August 2011 memorandum decision by the Court responded to the appellant's challenge and explained that the medical opinions were adequate.  The Veteran and appellant were also afforded a hearing.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist claimants in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under some circumstances, some diseases, including bronchiectasis, will be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.317.  There are no such presumptions for pulmonary fibrosis.  

In this case, there is no dispute that the Veteran had a chronic disability, inasmuch as pulmonary fibrosis required the replacement of his lungs.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

There is also no dispute as to disease and injury during service.  

A service treatment record shows that, in December 1967, an electric line in a truck snapped and fell on the Veteran.  The line contained 1700 volts, direct current.  He was stunned and could not move.  He was immediately rushed to a hospital.  He was found to have a small series of red marks on his abdomen, where he was in contact with a metal object.  There was a small red area on the right thigh, where the line fell.  Neurologically, he was intact but anxious.  Other findings were normal and it was the impression that there was no serious damage.  

About a month later, in January 1968, the Veteran sought treatment, reporting a pleuritic, substernal chest pain.  The pain was increased by swallowing and had moved to the epigastric area.  A cough had begun 2 days earlier and was productive of a bloody - yellow sputum.  There were no chills, fever, or palpitations.  Examination showed the heart to have a regular rhythm without murmurs or rubs.  A electrocardiogram was normal.  The chest was clear to percussion and auscultation.  The impression was epigastric pain of unknown etiology.  

The next day, the Veteran reported substernal pain associated with taking a deep breath, which went away when his breath was held.  He also complained of pain with swallowing food, "like a sore throat deep down."  Examination revealed a few rhonchi in his chest.  No rales or wheezes were heard.  There were no murmurs or rubs.  The abdomen was within normal limits.  The impression was viral bronchitis and possible esophagitis.  Treatment was provided.  

The following day, the Veteran returned and wrote that that his chest pain was worse.  The cough had improved, but he complained of chest pain on walking up stairs and shortness of breath.  On examination, his head, eyes, ears, nose and throat were clear.  His lungs were clear.  There were no audible murmurs.  A chest X-ray study was negative.  The impression was a possible viral pneumonitis.  It was recommended that he be put on quarters for 72 hours.  

Over two months later, in March 1968, the Veteran complained that he had a sore throat for 2 days.  It was recorded that he reported that he had the same trouble before.  Examination revealed that his nose had edematous turbinates and his pharynx was very mildly injected.  The impression was a viral upper respiratory infection and he was treated symptomatically.  

On examination for separation from service, in early April 1968, the Veteran's head, nose, sinuses, mouth and throat, ears, lungs and chest were normal.  There was no report of respiratory symptoms.  

Later in April 1968, the Veteran complained of chest pain when coughing and a productive cough.  A cough mixture was provided.  

The third requirement is a link or nexus between the current disability and the disease or injury during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

It is well established that lay statements can provide the continuity of symptoms required to connect disease or injury in service to the current disability, if the lay witness is capable of observing the symptoms.  See Gregory v. Brown, 8 Vet. App. 563 (1996).  This matter has been returned to the Board to determine the credibility of the Veteran's statements to the effect that he had symptoms since the episodes in service.  However, before the Board can address the Veteran's credibility, his competency must be considered.  "Competent medical evidence" is evidence which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  A lay person is competent to provide testimony regarding factual matters of which he or she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
In this case, after service, the Veteran spent many years working outside installing siding in upstate New York.  There can be little doubt that he had frequent and recurrent colds.  Whether these were linked to each other or were simply a series of unrelated separate infections is simply a matter of speculation we need not indulge in.  The bottom line is "Yes," the Board finds all the lay reports of respiratory symptoms after service to be credible.  

The only area that is not credible is the Veteran's February 1999 statement that at no time was he a heavy smoker.  When he first sought treatment in July 1986, his private physician, V. D'I., M.D. wrote that he had been smoking as much as a pack of cigarettes a day.  When seen at the University Health Center, in September 1988, it was reported that the Veteran had a 40 pack year history and was still smoking 3 - 4 cigarettes a day.  The Board finds that because these earlier statements were made for the purpose of obtaining proper treatment they are credible and the later statements made for the purposes of obtaining compensation are not credible.  

Returning to the lay statements by the Veteran and others, the Board finds that they are not competent.  In August 1993, G. L. C., M.D., a VA physician and Associate Professor of Medicine at a university medical school identified the Veteran's pulmonary fibrosis as a rare disease.  The earliest private medical records show that the diagnosis was made based on X-ray findings and pathology studies of biopsy material.  Clearly, this is not a disease that a lay witness could identify.  Consequently, while a lay witness is competent to report the Veteran had some sort of respiratory symptoms, the lay witness is not competent to diagnose those symptoms as manifestations of pulmonary fibrosis.  Therefore, the lay witness reports of continuing respiratory symptoms are not sufficient to establish a link or nexus between the Veteran's pulmonary fibrosis and the episodes of respiratory infection he had in service.  

A lay witness can describe symptoms or manifestations, and although the lay witness is not competent to diagnose those symptoms, a trained medical professional may be able to identify them as continuing symptoms of the same disability and thereby establish the needed connection.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, there is no credible medical opinion connecting the Veteran's post service respiratory symptoms to his pulmonary fibrosis.  

Theoretically there could be two kinds of medical nexus opinion evidence.  One kind would say that the Veteran's symptoms were due to a disability that caused the idiopathic pulmonary fibrosis.  That is what we have here, with private physician's repeatedly contradicting themselves by saying that an idiopathic disease, of medically unknown cause, is due to infections in service.  The other kind of evidence would identify the symptoms during and after service as manifestations of the pulmonary fibrosis.  However, none of the Veteran's doctors have attempted that because it flies in the face of what is known about the progress of the disease.  As the VA doctor explained, the disease progresses rapidly so if it was present in service, it would have been manifested long ago.  

Idiopathic denotes a disease of unknown cause.  STEDMAN'S MEDICAL DICTIONARY, 873 (27th ed., 2000).  The problem with all of the medical statements submitted on behalf of the Veteran is that they admit that pulmonary fibrosis is an idiopathic disease, that is, of unknown cause, and then go on to make a conflicting statement relating the pulmonary fibrosis to the Veteran's history of respiratory symptoms.  None of these statements actually identify any evidence that would connect the Veteran's respiratory symptoms in service or shortly after service with the pulmonary fibrosis that developed later.  There is no reference to epidemiologic data such as might indicate that persons with a history of colds were more likely to develop the disease.  There is no report of personal clinical experience in which a doctor might recount such symptoms in other patients.  There are just unexplained, conflicting statements.  

The initial medical reports focus on diagnosis and treatment and do not relate the Veteran's pulmonary fibrosis to service or to a continuity of post service symptoms.  

In January 1986, D. E. G., M.D. wrote to the Veteran discussing the unusual clubbing of his fingers, which was of long standing and, in the doctor's opinion, probably secondary to chronic underlying lung disease.  The doctor suspected that the Veteran had damage to his airways as a youngster during an episode of severe pneumonia and that resulted in the peculiar clubbing of his fingers.  This statement indicates a long standing underlying lung disease but it does not implicate any disease or injury during service.  While the doctor suspected a previous episode of severe pneumonia may have caused the finding, there is no claim or evidence of clubbing of the fingers or a severe episode of pneumonia in service.   

In the report of the Veteran's chest X-ray from University Health Center, dated in July 1986, the radiological impression was bilateral fine linear opacities at the lung bases of questionable clinical significance and nodular opacity in the inferior hilum on the right, which was not visualized on the lateral view of the chest.  Treatment notes at the time show suboptimal inspiration.  

In a clinical record dated in July 1986 from the University Health Center pulmonary clinic, V. D'I., M.D., a fellow in pulmonary medicine, stated that the Veteran had been in his usual state of good health until December 1985 when he sustained a left shoulder injury, which precipitated episodes of left axillary chest pain with radiation to the back.  The Veteran reported that pains had been intermittent and had continued without interruption since that time.  The Veteran reported that in June 1986 he had an episode of productive cough with yellow sputum, which responded rapidly to Bactrim tablets.  

The Veteran's past history was stated to be fairly unremarkable.  Dr. V. D'I. noted there were no known toxic respiratory exposures, but he did have a 40 pack-year smoking history and was at that time actively smoking up to three to four cigarettes a day.  There was a history of clubbing of both upper and lower extremities for several years with no other history of clubbing in his family.  There was no family history of major pulmonary problems, including cystic fibrosis or rheumatoid or interstitial lung disease.  The Veteran denied any significant progressive dyspnea and had no hemoptysis.  

Dr. V. D'I. noted the Veteran was in no acute respiratory distress.  On examination of his lungs, there were a few large airway sounds in the left lower lobe with rhonchi.  He had obvious clubbing of the upper and lower extremities.  The chest X-ray taken earlier that day showed a perihilar infiltration, possibly some hilar adenopathy, particularly notable on the right side.  He also had an interstitial reticular infiltrate involving the lower lobes on both left and right sides.  Laboratory studies and pulmonary function tests were ordered.  

The report of the September 1986 chest X-rays, taken at University Health Center, disclosed coarse irregular lung shadows in both mid and lower lung zones with little overall change in appearance since the July 1986 films.  The radiologist stated that these findings were present on prior examination in December 1985, although the December 1985 film had suffered discoloration and processor artifact.  The impression of the radiologist who prepared the September 1986 report was coarse irregular shadows mid and lower lung zones, which he wrote that were apparently chronic and could represent interstitial lung disease or pulmonary fibrosis from a variety of causes.  

The record includes reports of laboratory studies and pulmonary function tests performed at the Medical Center Hospital of Vermont in 1986.  

In a clinical record dated in October 1986, Dr. V. D'I. wrote that the Veteran presented feeling much improved over his previous problems of left anterior chest ache and dyspnea.  The pain was still there but markedly reduced, and he continued to have some dyspnea on excessive exertion.  Dr. V. D'I. wrote that review of the Veteran's medical record revealed laboratory studies for collagen vascular disease were unremarkable, and angiotensin-converting enzyme was within normal limits.  She noted that a chest X-ray had been received from an outside physician and she would go to the chest radiologist to review the X-rays for any abnormality in the interstitium of the lung.  In an added handwritten note, Dr. V. D'I. wrote that that the case was reviewed with another physician who agreed that lower lobe reticular nodular pattern was evident.  

Following pulmonary function tests in December 1986, W. G. B. G., M.D., Clinical Director, Pulmonary Function Lab, Medical Center Hospital of Vermont, stated that the Veteran probably had a restrictive impairment with lung volumes that were small, though with a vital capacity within the normal range, with no evidence of airway obstruction.  He wrote that there was a decreased diffusing capacity and an abnormal response of blood gases to exercise, with a drop in the arterial oxygen tension.  

In a University Health Center pulmonary clinic note dated in September 1988, Dr. W. G. B. G. noted that Dr. V. D'I. had seen the Veteran in the clinic in July 1986.  Dr. W. G. B. G. repeated the history reported by Dr. V. D'I. in her July 1986 note and added that the Veteran had received pulmonary function studies on a number of occasions.  Dr. W. G. B. G. wrote that that no decision had ever been made about the need for biopsy or treatment and that the Veteran had not been seen at the University Heath Center for about two years.  Dr. W. G. B. G. wrote that the Veteran had returned to the clinic because he felt that his problem was still ongoing.  

In the September 1988 note, Dr. W. G. B. G. reported that the Veteran continued to have left chest pain, which was not pleuritic in nature but seemed to be related to using his arms, or in some cases seemed to be related to positional changes.  The Veteran reported that he coughed fairly frequently, sometimes raising white phlegm and sometimes yellowish phlegm.  He wrote that he felt as if he always had a cold and also felt fatigued.  The doctor noted the Veteran's clubbing had not really become more severe, but was quite striking.  On physical examination, the chest showed fine crepitations, bilaterally.  Marked clubbing was noted.  The Veteran was scheduled for tests.  

In January 1991, Dr. W. G. B. G. noted that the Veteran's previous history included some shortness of breath and chest pain.  He wrote that a chest X-ray taken in 1986 and a later X-ray in 1988 showed interstitial fibrosis but that there was a question of hilar adenopathy.  Dr. W. G. B. G. also wrote that previous pulmonary function studies had shown mild restrictive impairment but the values were always within normal limits.   The Veteran reported that since 1988 he had continued to have symptoms and he thought that his shortness of breath was definitely progressive.  He said that he had no cough or sputum production since he stopped smoking.  Dr. W. G. B. G. commented that the Veteran was a very vague historian.  On examination, the chest showed many crepitations during inspiration.  The heart was regular without murmurs or gallops.  The Veteran had marked clubbing of the fingers and toes.  A chest X-ray showed interstitial fibrosis, and spirometries had definitely changed.  Dr. W. G. B. G. wrote that he thought the possible diagnoses were interstitial fibrosis or possibly sarcoid.  

VA treatment records show that the Veteran was seen in December 1991 and at that time reported that he wanted to be followed for his lung problems.  He was referred to the pulmonary clinic where he was seen in January 1992.  His chief complaints were shortness of breath, cough and left chest pain.  He gave a history of having developed chest pain about 6 years earlier (in December 1985) related to straining at work as a vinyl siding installer.  He reported clubbing of his extremities since his 20's.  He denied asbestos or other toxic environmental/occupational exposures.  The impression after examination was: former smoker with dramatic clubbing of extremities on examination; volume loss and increased interstitial markings on chest X-ray; progressive cough and dyspnea, most likely secondary to idiopathic pulmonary fibrosis.  

In late January 1992, the Veteran underwent VA hospitalization for bronchoscopy and transbronchial biopsy.  In the history in the admission note it was stated that he denied known asbestos, chemical or tuberculosis exposure and denied recurrent bacterial or viral infections.  He did give a history of one episode of pneumonia at age 12.  He also gave a history of an electrical burn to the left chest from an infrared cable in the late 1960s.  After examination for hospital admission, the Veteran's problem list was noted to include question of interstitial pulmonary fibrosis.  The physician noted that causes of interstitial lung disease include asbestos exposure, drugs, toxic gases, radiation and organic and inorganic dusts such as beryllium and silica.  He wrote that that more often than not the cause is unknown and that interstitial lung diseases of unknown cause were often associated with sarcoidosis or collagen vascular disorders, or were known as idiopathic pulmonary fibrosis.  The physician stated that the Veteran had no known history of exposure to asbestos, fumes or dust that caused interstitial lung disease and that therefore the differential diagnoses must include sarcoidosis, idiopathic pulmonary fibrosis, and collagen vascular disease.  

The pathologist who examined the January 1992 VA transbronchial biopsies was of the opinion that the biopsies showed a somewhat variable pattern of fibrosis and commented that the interstitial process appeared somewhat patchy, at varying stages of development.  He opined that this pattern would support a diagnosis of usual interstitial pneumonitis (UIP).  The diagnosis was patchy interstitial fibrosis.  Subsequent VA outpatient records show that the Veteran was started on steroid therapy.  A chest X-ray in June 1992 showed bilateral interstitial fibrosis with some increase over the past few months noted by the radiologist.  In October 1992, the Veteran was started on a trial of azathioprine.  Later VA outpatient records show continuing treatment and medication adjustments.  

At a VA examination in February 1996, the Veteran was noted to have a history of interstitial pulmonary fibrosis, diagnosed by bronchoscopy.  After examination, the diagnosis was reported as interstitial pulmonary fibrosis, which the examiner noted was thoroughly debilitating and prevented the Veteran from performing his occupation as a carpenter and siding expert.  The examiner noted significant clubbing of distal digits secondary to pulmonary fibrosis.  He also noted the Veteran had a history of an electrical shock injury while in service in December 1967, with subsequent development of upper respiratory infection in January 1968.  The examiner wrote that he had been asked to comment as to whether this could be the etiology of, or contributing factor to, the Veteran's pulmonary fibrosis.  The examiner, a physician's assistant, stated that he was not possessed of the expertise to make this decision.  In a memorandum to the RO dated in June 1996, the examiner recommended that the case be reviewed by a pulmonary consultant.  

At a VA examination in July 1996, the examining physician noted that the Veteran's diagnosis of idiopathic pulmonary fibrosis was made in January 1992 and at that time the Veteran gave a six-year history of dyspnea and denied any pulmonary history or pulmonary infections prior to that onset in the mid-1980s.  The physician noted that on review of photocopied records from the University of Vermont, which dated back to 1986, it appeared that the Veteran first presented with complaints of dyspnea in the spring of 1986.  At that time he was evaluated with a chest X-ray that showed (by report) fine, irregular, linear markings in both lower lobes consistent with early pulmonary fibrosis.  The physician stated that the Veteran's pulmonary function tests at that time showed only a suggestion of restrictive lung disease, with a total lung capacity that was at the lower limits of normal.  

The physician noted the Veteran's contention that his condition resulted from a bronchitis that he developed subsequent to an electric shock injury in 1967 during service.  The physician wrote that review of the service treatment records confirmed that the Veteran was treated for an electric shock injury in 1967 and that in January 1968 he had an episode of what was called viral bronchitis.  The physician noted that the Veteran had normal chest X-rays in the spring of 1968 and at the time of his discharge from service, his chest X-ray was noted that to have been normal.  The physician stated that as far as he could tell from the Veteran's own description of his symptoms at the time of his evaluation in 1986 and again in 1992, as recorded by the examining physicians, the Veteran made no mention of ongoing bronchitis or pulmonary disease between 1968 and approximately the mid-1980s.  The physician also reviewed the results of pulmonary function tests dating back to August 1986.  The physician noted that serologies for rheumatoid factor and ANA (antinuclear antibody) had been negative.  

After clinical examination and review of the medical records, the physician expressed the opinion that there was no known connection between electrical shock injury and the development of pulmonary fibrosis.  He further stated that he knew of no connection between common upper respiratory tract infections and the subsequent development of interstitial pulmonary fibrosis.  He wrote that the evidence suggested that the Veteran's chest X-ray and pulmonary function were normal at the time of his discharge from service and that by his own history, the Veteran had no pulmonary symptoms prior to the mid-1980s.  The physician wrote that he thought that the pulmonary function tests, which were near normal, and the chest X-rays, which showed very early changes in August 1986, showed that the disease was at only an early stage at that time.  The physician wrote that the clinical course of the Veteran's disease over the last decade was consistent with the known natural history of pulmonary fibrosis and was inconsistent with an onset in the 1960s.  He wrote that that he therefore believed there was no reasonable connection between the Veteran's current condition and the episode of viral bronchitis he suffered in January 1968, which the Veteran ascribed to electric shock injury he suffered a month before.  

In his September 1996 substantive appeal, the Veteran asserted that his lung disease could be traced through his medical records back to 1967.  He did not provide any specific information on when or from whom he received medical treatment for his pulmonary disorder prior to 1986.  He also asserted that his in-service X-rays, if available, would support his claim.  

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in April 1998.  The Veteran testified that since 1968 he had seen a long list of doctors and had been hospitalized, and that all of the doctors he had seen told him that his lung disease had been caused by viral bronchitis pneumonia.  He denied having had any respiratory problems a child.  He testified that everything started in service in January 1968 when he first got bronchial pneumonia.  He also stated that his electrical shock injury occurred at about the same time but that it was not his contention that the electrical shock injury played a causal role in his pulmonary fibrosis.  

The Veteran testified that after service his family doctor, Dr. S., who was now deceased, treated him but as the years went on, he simply took care of himself.  He wrote that that if he got sick, he went to the doctor.  He testified that he was simply given antibiotics and that was how it went on for about the first 10 years after service.  He testified that this method of addressing his pulmonary symptoms was the way it continued until he fell when he passed out going up a ladder in about 1986, and that it was after that fall that his physicians discovered what was wrong with his lungs.  

The Veteran testified that he had a 1986 letter from Dr. G. who wrote that the Veteran's pulmonary fibrosis was related to his in-service bronchitis.  The Veteran testified that Dr. G. wrote that if he ever caught bronchitis or pneumonia at a younger age, he would have scarred the tissues of his lungs.  The Veteran testified that he had bronchitis or pneumonia twice in service and that he had no respiratory problems before he went into service.  He pointed out that when he entered service he gave no history that he had any respiratory problems and contended that the bronchitis/pneumonia episodes he had in service caused his current lung disease.  

At the April 1998 hearing, the Veteran submitted a copy of a January 1986 letter he received from D. E. G., M.D, discussed above.  He also submitted a copy of an August 1993 letter from a VA Medical Center pulmonary section chief, who stated that he had been caring for the Veteran for almost two years and that the Veteran's problem had been well defined as idiopathic pulmonary fibrosis.  He wrote that this was more simply diffuse scarring of the lungs of unknown cause.  He further stated that this disease was rare and usually progressive.  The physician opined that the Veteran had had significant loss of pulmonary function and could not do any physical work.  

A core part of the Veteran's hearing testimony was his assertion that his doctors related his pulmonary fibrosis to the respiratory infections in service.  A claimant's statements as to what a doctor wrote that are not competent evidence.  See Warren v. Brown, 6 Vet App 4 (1993).  Moreover, because we have extensive medical records from 1986 to 1998, and none of them relate the pulmonary fibrosis to the illness in service, it is clear that the Veteran's statements to the effect that his doctor's have related the current disability to the infections in service is in conflict with the actual medical records.  Therefore, such statements are not credible.  

In May 1998, the Veteran submitted a letter dated in April 1998 from F. A. S., M.D.  Dr. F. A. S. stated that he had seen the Veteran in his office in late April 1998 for an opinion with regard to his diagnosis of idiopathic pulmonary fibroses.  Dr. F. A. S. wrote that after carefully reading the medical records the Veteran provided, it appeared that while on active duty the Veteran had numerous visits to sick call for repeated upper respiratory infections, bronchitis, etc.  Dr. F.A.S. expressed the opinion that it was certainly a possibility that the recurrent chest infections that the Veteran experienced while on active duty with the military played some part in his increasing pulmonary insufficiency.  

At the beginning of this statement, the doctor admitted that the pulmonary fibrosis was idiopathic.  Since the cause is unknown, the doctor can honestly say that there is "certainly a possibility."  However, this carefully worded statement does not indicate that there is any significant probability that the illness in service caused the pulmonary fibrosis.  Also, the doctor did not indicate that the symptoms in service were early manifestations of pulmonary fibrosis but acknowledged they were recurrent infections.  Most importantly, this is a bare opinion without any explanation.  As a medical doctor, the writer is competent to provide an opinion, but this statement is mere speculation without any probative value.  

In January 1999, the RO obtained a copy of the SSA file, which included the medical records relied upon in awarding the Veteran disability benefits.  The SSA documents show that in applying for those disability benefits the Veteran did not report having received any treatment for a lung disorder prior to 1985.  In a decision dated in August 1993, the SSA determined that the Veteran was disabled beginning in November 1991 due to a primary diagnosis of severe idiopathic pulmonary fibrosis.  

In the report of the February 1999 VA examination, the examining physician stated that the Veteran had been his patient for progressive idiopathic pulmonary fibrosis since July 1996.  The VA physician referenced the Veteran's medical history and reviewed the medical literature regarding any possible connection between bronchitis and pulmonary fibrosis.  The physician noted that the Veteran had several visits to the infirmary for bronchitis while in the military for treatment of viral bronchitis.  The physician reiterated his previously-stated opinion that there is no known connection between simple bronchitis and the subsequent development of pulmonary fibrosis.  He stated that at the time of the Veteran's recurrent episodes of bronchitis he was a moderately heavy smoker.  As to whether there could be a connection between presumed viral pneumonitis and the subsequent development of pulmonary fibrosis, there were instances where a viral pneumonitis could lead to an inflammatory state that subsequently progressed to pulmonary fibrosis, which was called a post-inflammatory fibrosing alveolitis.  The physician opined, however, that he did not believe that this was a reasonable interpretation of the course of events in the Veteran's case.  His reasoning for that opinion was that the Veteran's chest X-ray on separation from service was normal, he did not report having had any pulmonary complaints following his separation from service when he was first examined in 1986, and he continued to smoke until 1986.  

The VA physician pointed out that the chest X-ray in 1986 was nearly normal, with very subtle changes consistent with early pulmonary fibrosis.  He noted that the manifestation of pulmonary fibrosis in 1986 occurred 18 years after the Veteran's separation from service, when his chest X-ray was normal, and after 18 years had elapsed without any symptoms of bronchitis or shortness of breath.  The physician stated that the typical course of post-inflammatory fibrosing alveolitis is much more rapid, occurring within weeks or months, and not after almost two decades.  For these reasons, he found it was not reasonable for the presumed viral pneumonitis in service to have caused the development of the Veteran's pulmonary fibrosis.  

In response to Dr. F. A. S.'s medical opinion that it was a possibility that recurrent chest infections experienced by the Veteran during active duty played some part in his increased pulmonary insufficiency, the VA physician stated that he could not say there was no possibility of a connection but could say that any alleged connection was speculative and highly unlikely and certainly did not meet the standard that it was at least as likely as not to have been related.  

In a statement received at the RO in March 1999, the Veteran wrote that at no time was he a heavy smoker and that he most definitely did not live without chest pain or infection for any period following service.  As discussed above, this statement is contradicted by several earlier statements recorded for treatment purposes by private physicians.  Consequently, the Veteran's denial of heavy smoking is not credible.  

The record also includes subsequent VA outpatient records.  A pulmonary clinic entry dated in February 2002 shows that the Veteran gave a history of no childhood problems including pertussis or tuberculosis.  He reported that his breathing problems started in the 1980's.  He gave a history of pneumonia in service and recalled left-sided chest pain, shortness of breath and productive cough in the late 1960's and in the 1970's, which were attributed to "muscle strain".  The physician noted that the Veteran had been diagnosed as having idiopathic pulmonary fibrosis by transbronchial biopsy in 1992.  The impression was idiopathic pulmonary fibrosis/bronchiectasis of unknown etiology.  

In a treatment note dated in May 2002, a VA physician noted that that Veteran reported having pneumonia in the 1960's, which he wrote that was preceded by a field injury in which he was "burned" across the chest by an "infrared cable" or "100v."  He wrote that he had hemoptysis after that, which stopped months later but that he continued to cough.  He reported that shortness of breath and recurrent hemoptysis started in the 1980's.  The impression after examination was probable idiopathic pulmonary fibrosis.  The physician noted symptoms of idiopathic pulmonary fibrosis/bronchiectasis but also noted there was a 2001 computed tomography (CT) study with extensive fibrosis, but not bronchiectasis.  

In a June 2002 addendum pertaining to consideration of referral of the Veteran for lung transplant evaluation, a physician wrote that evaluation should be expedited because of delay in diagnosis.  She wrote that that symptoms started in the 1980's, diagnosed with idiopathic pulmonary fibrosis in 1992, possibly related to military service "pneumonia" followed by chest pain/shortness of breath/cough attributed to "muscle strain" in 1960's.  

This addendum does not support service connection.  As previously discussed we cannot say something is idiopathic, of no known cause, and then say it is related to something in service.  Such a conflicting statement is not credible.  Because the cause is unknown, anything is possible, so to say something is possibly related is not untrue; it is simply misleading.  Since there is no evidence of either pneumonia or a muscle strain in service, the Board finds that this addendum does not provide any credible evidence of a relation between the illness and injury in service and the Veteran's pulmonary fibrosis.   

In a VA pulmonary clinic note dated in July 2003, the chief, pulmonary section, stated that the Veteran related a history of severe pneumonia as a child, viral bronchiolitis and some type of electrical injury to his chest while in the military, and having begun to note symptoms on exertion in 1986.  After examination, the assessment was 58-year-old patient with almost 20 years of symptoms now with CT findings of fibrosis, honeycombing and bulla formation.  The VA physician provided slides of the January 1992 transbronchial biopsy to the University of Pittsburgh, Department of Pathology, in August 2003.  The pathologist who reviewed the slides wrote that he and his chief resident were in complete agreement with the referring pathologist's impressions.  The pathologist wrote that the transbronchial biopsy showed a patchy, temporally heterogeneous pattern of interstitial scarring suggestive of usual interstitial pneumonia, but not diagnostic of this condition.  He wrote that they identified no evidence of infection, granulomatous disease, malignancy or histologically distinct pathologic entities.  The final diagnosis was patchy interstitial scarring with fibroblastic foci, associated with respiratory bronchiolitis.  

In two statements dated in November 2006 and December 2006, S. M. S., M.D., reported in pertinent part that the Veteran underwent a lung transplant for treatment of idiopathic pulmonary fibrosis.  Dr. S. M. S. reported that he reviewed the Veteran's clinical history and his opinion was that the Veteran's recurrent respiratory infections during active duty played a meaningful part in his progressive respiratory failure, which ultimately required treatment with lung transplantation surgery.  Although conceding that the specific etiology of the Veteran's idiopathic pulmonary fibrosis will remain unknown, Dr. S. M. S. believed that because the Veteran was in good health at entrance into service, the progressive decline in his lung function following respiratory infections in service "suggests that these infections contributed to (the Veteran's) respiratory insufficiency."  

Once again, a conflicting statement has been presented.  Unknown means unknown.  It is a conflict to admit the Veteran's pulmonary fibrosis is idiopathic and then try to relate it to illness in service.  Further, the doctor based his opinion on "the progressive decline in his lung function following respiratory infections in service."  That simply did not happen.  The Veteran was injured in a fall in December 1985 and there were no respiratory symptoms at that time.  This supports the notation made in the spring of 1986, that the Veteran had been in good health until that time.  These records made for treatment purposes outweigh the later claims of declining lung function.  The Veteran may well have had various colds and respiratory infections after service (it is documented that he was working outside on a ladder in December 1985); however, there is no credible evidence of a progressive decline since service.  But, getting back to unknown is unknown, even if the Veteran had some sort of chronic problem with respiratory infections (and the records do not show that any other such recurrent illness was ever identified) the doctor did not provide any explanation or identify any studies or medical literature that would connect the pulmonary fibrosis to such recurrent illnesses.  Further, the doctor did not claim that the symptoms in service were early manifestations of pulmonary fibrosis.  Thus, this opinion does not provide any credible connection to the Veteran's active service.  

In written statements dated in October 2008, a private pulmonologist, M. P. G., MD., expressed her opinion, in essence, that although the Veteran's idiopathic pulmonary fibrosis is a disease without known cause, she believed that it was likely that this disease was related to the recurrent respiratory infections that he experienced during his military service.  

Once more, while a physician is competent to render an opinion as to etiology, it is a clear conflict to acknowledge that the Veteran's pulmonary fibrosis is idiopathic and then try to relate it to something.  Because this statement is conflicted and does not provide any reason why the pulmonary fibrosis should be related to the respiratory infections in service, it is not credible.  Here, too, the doctor does not attempt to assert that the symptoms in service were early manifestations of pulmonary fibrosis.  

The report of a November 2008 VA examination shows that the Veteran's pertinent clinical history was reviewed beforehand, including the aforementioned private physicians' opinions.  The VA examiner noted that the Veteran had been diagnosed with interstitial pneumonia, idiopathic pulmonary fibrosis, and microscopic foci of adenocarcinoma, and that he underwent a bilateral lung transplant in 2005 with no major episodes of rejection or postoperative complications and clear lungs on X-ray examination in September 2008.  The Veteran was diagnosed with usual interstitial pneumonitis/idiopathic pulmonary fibrosis, status-post bilateral lung transplant in 2005.  The VA examiner then presented the following opinion:  

	The specific question asked. . . (is) whether or not this diagnosis is caused by (the Veteran's) military respiratory infections.  The cause of idiopathic pulmonary fibrosis is unknown, so that one must always (preface his) remarks with that comment.  However, there is no evidence in this patient's history that his viral illnesses in the military causes this subsequent fibrosing lung disease.  Specifically, his chest X-ray at the time of military discharge was reported as normal, and he had no chronic respiratory symptoms at that time.  While we know that viral illnesses can, by developing viral pneumonitis, develop post infectious inflammatory fibrosis of the lung, this is a process that follows a more severe lung infection which is identifiable at the time of the infection and in the immediate period of care, thereafter, and none of these were present at that time.  Hence, there is no documentary evidence to support the relationship between his viral infections in the military and the subsequent events that surface 20 years later.  Rather instead we now understand that a significant proportion of these interstitial lung diseases are idiopathic.  In particular, the lengthy course of time, from 1985 to 1986 through 2005, wherein this illness was very slowly progressive, is more typical of what we would now think of as nonspecific interstitial pneumonitis, which evolved into a fibrosing lung disease with honeycombing indistinguishable from idiopathic pulmonary fibrosis, after a many-year period of slow progression.  This certainly fits the model of this (Veteran's) illness. 

Therefore, in conclusion, there is no evidence in the record to suggest any relationship between the (Veteran's) military infections in the 1960s, and the subsequent development of his slowly evolving fibrosing lung disease.  However, because the ultimate cause of this fibrosing lung disease cannot be known, we cannot say absolutely that there was no relationship.  However, if there is a relationship, it would be small, that is to say less than 50% possibility.   

In a February 2009 written statement, M. J. H., M.D., reported that he had reviewed the Veteran's service treatment records showing treatment for several instances of upper respiratory infections and a thermal injury, with a post-service history of declining pulmonary function through the years that culminated in his undergoing a bilateral lung transplant in September 2005.  The private physician expressed his opinion that "it is clear in (my) mind that (the Veteran) suffers from an idiopathic pulmonary hypertension secondary and/or exacerbated by his military service."  

This is another conflicting statement admitting that the Veteran's respiratory disorder was idiopathic and then simply asserting that it was related to service.  Because of the conflict and the lack of any attempt at an explanation, the Board finds this statement is not credible.  

In a subsequent written statement dated in June 2009, Dr. M. P. G. qualified her previous opinion, stating "Given (the Veteran's) frequent episodes of bronchitis and hemoptysis after his military service and chest injury, while it is possible that this could have been related to the injury sustained in the service, I cannot claim with certainty that (the Veteran's) pulmonary fibrosis was the direct result of such injury" (emphasis in original).  

The report of a November 2009 VA examination shows that the Veteran's pertinent clinical history was reviewed beforehand, including the aforementioned private physicians' opinions. After considering these opinions with the record of the Veteran's clinical history, the VA examiner then presented the following opinion: (in pertinent part): 

Although (the 2006 opinions of Dr. S. M. S., the 2008 and 2009 opinions of Dr. M. P. G., and the 2009 opinion of Dr. M. J. H. indicate) that there may be a relationship between (the Veteran's) respiratory symptoms in the military and the decline of (his) lung function later in life, none of (these private physicians) elucidated the details of this relationship to a specific cause during his military service.  As (previously acknowledged, idiopathic pulmonary fibrosis) is a disease without known cause.  The causal relationship with (the Veteran's) respiratory symptoms during his military time seems therefore to be speculative.  None of the (aforementioned private physician's) opinions mention the possibility of occupational lung diseases such as hypersensitivity pneumonitis and asbestosis which, indeed, can resemble (idiopathic pulmonary fibrosis) in the end stages.  Even if we assume that his (idiopathic pulmonary fibrosis) may have been a long-term consequence of an occupational lung disease that started during his military time, it is essential to document and estimate the exposure of a possible causative agent.  In this (Veteran), there is no identifiable agent mentioned, apart from one incident of a thermal burn injury.  Although this is theoretically associated with acute lung damage through oxidant-mediated lung injury, it seems to be unlikely to cause long-term injury leading to (idiopathic pulmonary fibrosis) as in this (Veteran).  Furthermore. . ., there was an 18-year hiatus between his military time and the onset of significant pulmonary symptoms in the mid 1980s.  Of note is that review of his chart revealed an ophthalmologic evaluation from February 1991 mentioning that the (Veteran) had asbestos exposure. . . prior to his military time.  (L)ater in life, he worked as a vinyl siding installer.  He used to also smoke cigarettes. . . between age 20 to 40 (at a rate of) about two packs a day.  This is to show that here, as a matter of fact, a series of environmental exposures that theoretically could be entertained to have contributed to this (Veteran's) lung disease that are entirely unrelated to his military service time.  As (previously) mentioned. . ., there is no known cause for idiopathic pulmonary fibrosis. 

CONCLUSION: Although it cannot be entirely ruled out that there is a connection between (the Veteran's) military service time and his lung disease leading to lung transplant, it is less likely (as) not (less than 50/50% probability) caused by or a result of an unknown exposure during his military service time.   

The statute providing for accrued benefits specifies that the decision must be based on evidence in the file at the date of death.  38 U.S.C.A. § 5121(a) (West 2002).  However, in this case, the Court has directed that the appellant is free to submit additional evidence, and she did so.  The Board will comply with the decision of the Court and consider the following evidence submitted on the appellant's behalf.  

Numerous lay statements have been received.  In May 2012, the appellant wrote that she met the Veteran in 1969.  From the time she met him, he consistently experienced symptoms such as chronic cough, severe chest pain, chest soreness, constant colds, and coughing up phlegm.  He could not laugh without coughing and had several colds throughout the year (primarily in the winter and spring).  Often, he would develop pneumonia-like symptoms such as fever and cough.  Often times he would have to take off work.  It was treated as a severe cold until he was well enough to go back to work.  He suffered from flu-like symptoms regularly but did not go to a doctor because of lack of insurance.  She recalled an instance in 1970 when a co-worker rushed the Veteran to a hospital because he was coughing so badly.  She recalled his fingers clubbed in the 1970's but it was not until the 1980's that the symptoms got so bad that he was forced to go to a doctor.  

In a statement postmarked in January 2002, J. A. M. reported meeting the Veteran in the summer of 1969 and working with him off and on since then.  He had shortness of breath and quite often complained of chest pain.  

In a letter postmarked in January 2003, the Veteran's brother-in-law, R. B., wrote that he had known the Veteran for 35 years.  In the late 1960's and early 1970's, they were working together putting siding on homes.  The Veteran began having problems breathing and coughing blood.  He could not seem to catch his breath.  He made an appointment with a hospital to find out what was wrong.  It was believed the Veteran still had such problems.  

Also recently submitted was a note dated in December 1984, showing that a chest X-ray and blood gas study was recommended for clubbing of the fingers.  

In a statement dated in May 2012, H. G. F., wrote that he was friends with the Veteran starting in the 1960's until he moved to Vermont.  He remembered the Veteran coughing all the time and sometimes it would be so bad that he would almost choke.  Sometimes he would put an inhaler to his nose to help him breathe better.  

In May 2012, M. H. wrote that he met the Veteran in 1974 when he offered him a job to do siding with him.  He worked with him until 1979.  The Veteran coughed more than normal and any physical work would get him short of breath.  When lifting or climbing a ladder, he would have to stop and catch his breath.  There were several days when he would miss work because of the coughing.  He always had a lot of colds or respiratory problems.  These problems happened throughout the entire time he worked with the Veteran.  

Also in May 2012, the Veteran's aunt wrote that she remembered occasions during the 1970's when the Veteran would come to her house with a terrible cough.  He would say that he had been coughing since he was hurt in service.  

Conclusion

The Board expresses its sympathy to the appellant at the loss of the Veteran.  The record shows he served his country honorably and well.  The Board has reviewed the record to determine if we can pay benefits based on that service.   

The core problem here is the idiopathic nature of the Veteran's pulmonary fibrosis.  Medical science simply does not know what causes it.  Consequently, while the doctors can say possibly smoking, possibly allergies, possibly asbestos, possibly recurrent infections, possibly this and possibly that, they cannot say it is as likely as not related to any particular factor.  That is, the medical professionals cannot credibly relate the Veteran's idiopathic pulmonary fibrosis to his infections in service; nor can they credibly relate it to the Veteran's post service respiratory symptoms.  

Several doctors have provided statements to the effect that the idiopathic pulmonary fibrosis could "possibly" be linked to respiratory infections in service.  However, they have not provided any credible supporting evidence.  They have not provided any credible explanations, they have not identified any medical studies, treatises or other literature, they have not even asserted that observations in their own practices have indicated an etiology.  The VA doctor, in providing an opinion emphasized that the etiology is indeed unknown.  Consequently, the Board finds that the preponderance of evidence on this point establishes that the opinions connecting the pulmonary fibrosis to injury and illness in service are not credible.  

As noted above, the Board finds that the lay statements, by the Veteran and others, of respiratory symptoms after service are credible.  These people have knowledge of the Veteran.  They have no reason to provide inaccurate information.  Further, the statements are consistent with one another.  Also, at the hearing, the Veteran and appellant impressed the undersigned as being credible witnesses.  The Court specifically directed the Board to consider the Veteran's credibility.  For these reasons, the Board finds the Veteran's report of post service respiratory symptoms to be credible.  However, his statements are not dispositive of the claim because he is not competent to identify a continuity of symptoms.  

The whole idea of a lay witness providing evidence of continuing symptoms hinges on the ability of that witness to know what he is reporting; that is his competency.  A lay witness can identify some symptoms such as chronic bleeding (see Gregory), or a scar or even a cough.  38 C.F.R. § 3.159(a).  However, they are not competent to diagnose the etiology of the cough or to determine whether it is due to an infection, an allergy, or some chronic disability.  In particular, the pulmonary fibrosis has been identified as a rare disease and, in this case, was only diagnosed with X-ray and pathology studies.  Thus, while lay witnesses are competent to report that the Veteran had respiratory symptoms after service, they are not competent to say that those symptoms were manifestations of pulmonary fibrosis or were otherwise related to that disease.  

The pivotal fact in this case is the rate at which the disease progresses.  While the cause is unknown, medical science does know something about its progress.  Although the private medical opinions did not discuss the usual course of the disease, the VA medical opinions clearly identified the known progress of the disease.  As the VA medical opinion explained, if the Veteran had pulmonary fibrosis in service and if it had followed its usual medically recognized course, it would have appeared years earlier.  Consequently, the medical knowledge we have of this disease drives us to the conclusion that it was manifested many years after service because it was not present in service.  

In summary, the Board finds that the lay statements of post service respiratory symptoms are credible but are not competent to distinguish the manifestations of the Veteran's rare respiratory disorder, idiopathic pulmonary fibrosis, from a myriad of other respiratory problems; and are not competent to establish a nexus between the Veteran's idiopathic pulmonary fibrosis and the infections he had in service.  Further, because of the admitted idiopathic nature of the disease, the private statements alleging a cause for the idiopathic disease are not credible.  Also, none of the private medical opinions asserts that the symptoms in service were actual manifestations of pulmonary fibrosis.  Consequently, there is no competent and credible evidence supporting the claim.  The VA medical opinions have affirmed the idiopathic, cause unknown, nature of the disease and have described its known and medically accepted progress, which would put its onset years after service.  These VA medical opinions provide the competent, credible preponderance of the evidence in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for pulmonary fibrosis, for accrued benefits, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


